EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Chambers on 13 April 2021

The application has been amended as follows: 

Claims 107 and 110 have been amended as:

107. (Amended) The method according to claim 100, wherein the one or more event handlers [[is]] are 2configured to display computer program code defining the user interface element to a user.

110. (New Amended) The method according to claim 109, wherein the one or more top level frames provide a user interface to the user, the user interface being operable to affect operation of the method carried out by the computer readable file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, filed 3/30/21, in regards to the rejections and to the amendments made to independent claim 1 were persuasive that no prior art (previously cited and/or currently found following the recent filing) teaches the amended claimed invention therefore, result in overcoming the current rejection(s). Therefore, none of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claim 1. The closest prior art, Zaika, taught defining a user interface, associating an event handlers with an element of the user interface and having the event handler being configured to provide information relating to the user interface. However, Zaika or any other reference does not teach claimed invention as whole. Therefore, in summary, the Examiner agrees, that no other prior art, does not teach the claimed inventions as a whole as claimed; therefore, the claims are allowable. Thus, no prior art exists, individually or in combination, teaches each of the claimed inventions as a whole since the prior art fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Note: The Examiner’s Amendment was also used to correct some minor issues resulting from the amendment(s) filed (see above and explained in the attached Interview Summary) and was not the reason for overcoming the art rejections.


EXAMINER’S COMMENT
	This Examiner’s amendment/Notice of Allowance is in response to the amendment filed on 30 March 2021, the Interview with Mr. Chambers on 13 April 2021, and the filing of the approved Terminal Disclaimer on 14 April 2021.
	Claim 1 was amended on 3/30/21.
	Claims 98-111 was added on 3/30/21.
	All objections and rejections from the previous office action have been withdrawn as necessitated by the amendment.  
	Claims 1 and 98-111 are pending. Claim 1 is an independent claim.

Drawings
	The replacements drawings filed on 3/30/21 have been accepted and entered.

Terminal Disclaimer
The terminal disclaimer filed on 4/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10684828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177